As stated in the majority opinion, the question to be determined is whether or not the findings of fact support the conclusions of law and the judgment as entered by the trial court.
The applicable sections of the statute are set forth in the majority opinion. The first portion of Rem. Rev. Stat., § 4439-4, down to the proviso, covers the matter of offers for sale by the county of property subject to the various improvement district assessments referred to in the section, relating, of course, to property which has been acquired by the county pursuant to foreclosure and sale for general taxes. The proviso vests in the county board a discretion to sell the property for a sum less than the amount at which the same is offered in the notice of sale. The remainder of the section, which covers the matter of the disbursement of the proceeds of the sale, while following the proviso, not being separated therefrom as a new paragraph, is in fact, it seems to me, a part of the declaratory part of the section. The words "the proceeds of such sale," with which this latter portion of the section commences, refer to the proceeds of any sale under the section, and not merely to the proceeds of the sale authorized by the county board for a sum less than that at which the property was offered in the notice of sale.
In the case of Baldwin v. Frisbie, 149 Wash. 294,270 P. 1025, is found some language (p. 298) which might be construed as indicating that this court was *Page 76 
of the opinion that the last half of the section was included within the proviso. That particular question was not before the court for decision, as the court held that it did not appear from the record that the property had been sold under the proviso rather than under the declaratory portion of the section.
In my opinion, it should be held that the latter portion of the section, commencing "the proceeds of such sale," is not a portion of the proviso, but refers to sales made under the first portion of the section. This construction of the section is reasonable; as, if the property be sold for a lesser sum than the amount of the general taxes and the assessments enumerated in the first portion of the section, it is difficult to understand how there could be any surplus, after allocating the money received to the payments enumerated in the section.
Section 4439-4, supra, is a portion of a special statute providing for the sale, under tax foreclosure, of lands against which are unpaid improvement district assessments levied for certain specified benefits. While as to other tax sales, the legislature has provided a different method of allocation of the proceeds of such sales, the statute now under discussion is complete in itself, and should be enforced according to its terms. In this connection, the legislative intent, as expressed in the amendatory act, § 11, chapter 46, Laws of 1923, above referred to, is most significant. Prior to the enactment of § 4439-4, the law provided that the surplus should be distributed among the proper county funds. The amendment above referred to, providing that any money remaining with the treasurer shall be held "for the person whose interest in the property entitles him thereto," is highly important. Manifestly, if the legislature had not desired to change the former statute, it would simply have reenacted that *Page 77 
statute without altering the language. While the legislative intent that the former owner of the property should receive the surplus might have been more clearly expressed, it appears to me that, by the language used, the legislature can only have intended that the former owner or his successor in interest receive such surplus.
It is, of course, true, as argued by cross-appellants, that a purchaser at a valid tax foreclosure sale acquires title as against the former owner, but at the same time, the wordinterest is very broad in its scope, and the legislature by using that word recognized, and, indeed, established, an interest which pertains to the former owner or his successor. Certainly, the legislature would never have used the word person, if it had intended that the surplus should go to the county funds; neither would the legislature have provided that the treasurer should hold such surplus, as the prior law providing for the distribution thereof among the county funds covered the situation as it stood prior to the 1923 amendment, plainly and completely.
I am not unmindful of certain authorities cited by cross-appellants, in which the word person was held to include the state, or a school district, or a municipal corporation, including a county. If the context of a law clearly indicates that the legislature intended to use the word as standing for such an entity, it would be reasonable and logical to construe the law so as to carry out the legislative intent; but it would be a most strained construction to hold in the case at bar that the word person means several county funds, when the legislature deliberately repudiated the language of the old law, which was plain and easily understood. It is not reasonable to construe the word person as meaning county, because there is not the slightest indication in *Page 78 
the language of the section that the legislature had any intention to use the word in that sense.
While the question of statutory construction now under discussion is not easy of solution, I am of the opinion that appellant is entitled to receive any surplus remaining with the county treasurer after the payment of the items covered by the statute.
This view finds some support in the cases of Welch v. Haley,224 Mass. 261, 112 N.E. 860, and Chadwick v. Cambridge,230 Mass. 580, 119 N.E. 958. While the statutes of Massachusetts providing for the enforcement of tax laws differ greatly from the statutes of this state, the cases cited are in line with my views of the matter now under discussion.
Cross-appellants cite the case of Sasse v. King County,196 Wash. 242, 82 P.2d 536, in support of their argument that the former owner of real estate, whose title has been divested by tax foreclosure proceedings, has no interest in the property after the same has been sold by the county to a private purchaser. In the case cited, the former owner sought to establish his right to redeem certain real property, asking also to set aside a resale of the property made by the county to a private party. The case was rightly decided, as the proceedings on the part of the county had completely cut off any such rights as the plaintiff sought to enforce. The case is not authority for the proposition that the statute now under discussion does not vest in appellant here the right to any surplus remaining in the county treasury, under the circumstances shown by the record before us.
The majority opinion correctly holds that interest should not be computed upon the amount of taxes due after the real estate is struck off to the county at a tax foreclosure sale, and that the county cannot deduct *Page 79 
interest up to the date of the resale, the proceeds of which have produced a surplus.
In my opinion, the judgment appealed from should be reversed upon appellant's appeal, and affirmed on the appeal of cross-appellants.
STEINERT, ROBINSON, and SIMPSON, JJ., concur with BEALS, J.